Citation Nr: 9922564	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  98-00 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss, dizziness and an intestinal disability, either on a 
direct basis or as secondary to the veteran's service-
connected low back disability.  

2.  Entitlement to an evaluation in excess of 10 percent for 
a low back disability effective from January 1994 and in 
excess of 40 percent effective from January 1998.  

3.  Entitlement to an evaluation in excess of 10 percent for 
a neck disability effective from January 1994 and in excess 
of 20 percent effective from May 1997.  

4.  Entitlement to an evaluation in excess of 10 percent for 
headaches.  

5.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder.  



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from December 1986 to 
December 1992.  

By a rating action dated in April 1995, the Department of 
Veterans Affairs (VA) Regional Office Lincoln, Nebraska, 
denied entitlement to service connection for neck and low 
back disabilities.  The veteran appealed from those 
decisions.  In April 1997, the Board of Veterans' Appeals 
(Board) granted service connection for those conditions.  In 
an April 1997 rating action, the regional office effectuated 
the grant of service connection for a low back disability and 
neck disability, rating each disability 10 percent disabling, 
and granted service connection for headaches, rating that 
disorder noncompensably disabling.  The grant of service 
connection for the conditions was effective from the date of 
receipt of the original claim in January 1994.  The veteran 
appealed for a higher evaluation for those conditions.  In a 
January 1998 rating action, the regional office denied 
entitlement to service connection for bilateral hearing loss, 
dizziness and an intestinal disability, either on a direct 
basis or as secondary to the veteran's service-connected low 
back disability.  The evaluation for the veteran's neck 
condition was increased from 10 percent to 20 percent, 
effective in May 1997.  The veteran appealed from those 
decisions.  In a May 1998 rating action, the evaluation for 
the veteran's headaches was increased from zero percent to 
10 percent, effective from January 1994.  In a September 1998 
rating action, the evaluation for the low back condition was 
increased from 10 percent to 40 percent effective in January 
1998.  The case is now before the Board for appellate 
consideration.

For reasons which will be set forth below, appellate 
consideration of the issues of entitlement to evaluations in 
excess of those in effect for the veteran's low back and neck 
disabilities is being deferred pending further action by the 
regional office.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal regarding the issues of 
service connection for bilateral hearing loss, dizziness and 
an intestinal disability and an increased rating for 
headaches has been obtained.  

2.  A hearing loss involving the veteran's left ear existed 
prior to his entry into military service.  There was no 
increase in the severity of that condition during service.  A 
right ear hearing loss was not demonstrated either during or 
after service.  

3.  The veteran was seen during service in May 1990 with 
complaints that included dizziness and lightheadedness.  The 
assessments were possible dehydration or a viral condition.  
A disability causing dizziness has not been medically 
demonstrated after service.  

4.  An intestinal disorder, including diarrhea, was not 
demonstrated during the veteran's active military service.  
Diarrhea was medically reported several years after the 
veteran's release from active duty and has not been shown to 
be of service origin.  

5.  The veteran has headaches on a frequent basis requiring 
him to use aspirin.  He occasionally has nausea with the 
headaches.  

6.  The issues in the instant appeal are not shown to be 
medically complex or controversial such as to provide good 
cause for seeking a medical opinion from an independent 
medical expert.  


CONCLUSIONS OF LAW

1.  The veteran's hearing loss involving his left ear 
preexisted service and was not aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 1991); 38 C.F.R. 
§ 3.306 (1998).  

2.  The veteran does not have a right ear hearing loss that 
was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991).  

3.  A disability causing dizziness and an intestinal disorder 
with diarrhea were not incurred in or aggravated by service; 
an intestinal disorder with diarrhea is not proximately due 
to or the result of a service-connected disease or injury.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.310(a) (1998).  

4.  An evaluation in excess of 10 percent for the veteran's 
headaches is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, Diagnostic Codes 8045, 8100, 9304 
(1998).  

5.  The opinion of an independent medical expert is not 
warranted.  38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. 
§§ 20.901, 20.902 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has found the veteran's claims for 
service connection for a bilateral hearing loss, dizziness 
and an intestinal disability are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, the Board finds 
that he has presented claims that are plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed.  

A.  Service connection for bilateral hearing loss, dizziness, 
and an intestinal disability on a direct and secondary basis

The veteran's service medical records reflect that when he 
was examined for entry into service, an audiological 
examination showed pure tone thresholds, in decibels, for the 
right ear of 0, 0, 0, 5, 25 and 35 at 500, 1,000, 2,000, 
3,000, 4,000 and 6,000 hertz.  For the left ear, the 
threshold levels, in decibels, were 0, 0, 0, 15, 40 and 45, 
respectively, at those frequencies.  When he was examined in 
November 1990, an audiological examination showed, for the 
right ear, pure tone thresholds, in decibels, of 10, 0, 0, 5, 
10 and 80 at 500, 1,000, 2,000, 3,000, 4,000 and 6,000 hertz.  
For the left ear, the thresholds, in decibels, were 0, 10, 
10, 25, 45, and 45, respectively, at those frequencies.  The 
examiner indicated that there was a bilateral high frequency 
hearing loss with the left being greater than the right and 
that there were no significant changes from the prior 
audiological examination in July 1986.  

When the veteran was afforded a VA audiological examination 
in September 1997 for the right ear, pure tone thresholds, in 
decibels, were 5, 10, 0, 15 and 15 at 500, 1,000, 2,000, 
3,000 and 4,000 hertz.  For the left ear, the thresholds, in 
decibels, were 5, 10, 10, 30 and 50 at those frequencies.  
Speech recognition scores were 94 percent for the right ear 
and 98 percent for the left ear.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R.§  3.385.  

As indicated above, the veteran had a hearing loss involving 
the left ear at 4,000 hertz at the time of his entry into 
military service.  The subsequent audiological examination 
during service, in November 1990, did not show any increase 
in severity of the preexisting left ear hearing loss.  It 
therefore follows that service connection for the veteran's 
preexisting left ear hearing loss on the basis of aggravation 
is not warranted.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

With regard to the veteran's claim for service connection for 
a right ear hearing loss, the audiological examinations 
during service and the VA audiological examination in 
September 1997 did not show any hearing loss for VA purposes 
involving that ear.  Thus, there is no evidentiary basis to 
warrant establishment of service connection for a right ear  
hearing loss.  38 U.S.C.A. §§ 1110, 1131.  

The veteran's service medical records reflect that he was 
seen during service on one occasion in May 1990 with 
complaints that included dizziness and lightheadedness.  The 
assessments were possible dehydration or an early viral 
condition.  However, the veteran was afforded a VA ear 
examination in June 1997, and there was no evidence of an 
active ear disease that could be affecting any function such 
as balance.  A medical basis for the veteran's complaints of 
dizziness during service has not been demonstrated.  Under 
the circumstances, service connection for a disability 
causing dizziness would not be in order.  38 U.S.C.A. 
§§ 1110, 1131.  

The veteran's service medical records do not reflect any 
reference to an intestinal disorder or diarrhea.  Diarrhea 
was initially reported by the veteran several years after his 
separation from service.  Thus, service connection for an 
intestinal disorder with diarrhea is not warranted on the 
basis of direct service incurrence.  38 U.S.C.A. §§ 1110, 
1131.  

In a May 1997 statement, John F. Klinginsmith, D.C., 
indicated that the veteran had a condition associated with 
his spine disability called irritable bowel syndrome that 
could be a result of nerve irritation at the L5 level.  
However, when the veteran was afforded a VA gastrointestinal 
examination in June 1997, although the diagnoses included 
intermittent diarrhea, the examiner indicated that the 
etiology of the diarrhea was undetermined.  When the veteran 
was examined by VA in February 1998, the examiner indicated 
he doubted seriously that the veteran's low back condition 
was related to his irritable bowel syndrome.  The Board is 
therefore unable to conclude that service connection is 
warranted for an intestinal disorder with diarrhea as 
secondary to the veteran's service-connected low back 
disability.  38 C.F.R. § 3.310(a).  

B.  Increased Evaluation for Headaches

When the veteran was examined by the VA in July 1995, he 
reported nearly constant headaches that required him to take 
1 to 4 aspirins a day.  He indicated that on occasion he also 
suffered with nausea from the headaches.  He denied having 
any vomiting.  He related that the headaches were worse in 
bright light.  He stated that the headaches generally 
originated in the cervical spine area and radiated over the 
top of the head to both sides of the head involving the 
entire cranium.  The diagnosis was chronic headaches 
secondary to a motor vehicle accident by history.  

Reports by S. Embury, M.D., dated in January and February 
1996, reflect that the veteran was treated for complaints, 
including central neck pain, headaches and low back pain.  
The veteran related that his headaches were most severe in 
the morning and that he had difficulty sleeping due to the 
headaches.  He indicated that he had abnormal sleep/wake 
cycles.  

When the veteran was afforded a fee-basis VA neurological 
examination in August 1997, he had complaints that included 
neck and back pain and arm numbness.  He also indicated that 
he had daily intense headaches that he thought were related 
to his neck problem.  On examination, various findings were 
recorded including intact cranial nerves.  The examiner 
commented that he believed the veteran's' headaches were 
probably musculoskeletal in origin and could be related to a 
whiplash type injury.  

On another VA examination later that month, the veteran 
complained of fairly constant dull headaches located at the 
base of his head and radiating over the top of his head.  He 
reported that his headaches become severe three or four times 
a month.  A severe headache would usually last three to four 
days.  He missed about one day of work a month due to his 
headaches.  When he experienced headache, he also experienced 
tightness of the muscles of his face.  With severe headaches, 
he had a stabbing pain behind his eyes.  When his severe 
headaches occurred, the veteran found that he did better if 
he goes into a dark room to lie down, usually on the floor.  
Although his severe headaches could last from four to 24 
hours, they usually lasted about eight hours.  The pertinent 
diagnosis was headache secondary to neck injury.  

When the veteran was examined by VA in February 1998, he 
reported chronic weekly headaches that caused him to have 
difficulty keeping a job because of poor attendance.  It was 
indicated that the headaches occurred twice a week and lasted 
two to four hours but could last up to a day or longer.  He 
also had a daily headache that was more of the tension type 
that interfered with his ability to concentrate.  

Purely subjective complaints (such as headache, dizziness, 
insomnia, etc.) recognized as symptomatic of brain trauma 
will be evaluated as 10 percent disabling and no more under 
38 C.F.R. Part 4, Code 9304.  38 C.F.R. Part 4, Code 8045.  

A 10 percent evaluation is warranted for migraine with 
characteristic prostrating attacks averaging one in two 
months over the last several months.  A 30 percent evaluation 
requires characteristic prostrating attacks occurring on an 
average of once a month over the last several months.  
38 C.F.R. Part 4, Code 8100.  

The Board notes that in the case of Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) indicated that there was a 
distinction between a veteran's initial dissatisfaction with 
the initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  The Court noted that the distinction 
might be important in terms of, among other things, 
determining the evidence that could be used to decide whether 
the original rating on appeal was erroneous.  The Court 
indicated that the rule from Francisco v. Brown, 7 Vet.App. 
55, 58 (1994) ("where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance"), was not applicable to the assignment 
of an initial rating for a disability following an initial 
award of service connection for that disability.  The Court 
indicated that, at the time of an initial rating, separate 
ratings could be assigned for separate periods of time based 
on the facts found - a practice known as "staged" ratings.  

In this case, the veteran has related that he has headaches 
occurring on a weekly basis that interfere with his ability 
to maintain employment.  He has also reported a daily tension 
type headache.  He has indicated that he occasionally has 
nausea with the headaches; however, he denies having any 
vomiting.  His headaches require the use of aspirin.  
However, it has not been shown during the course of this 
appeal that the headaches have resulted in prostrating 
attacks of such a nature as to warrant entitlement to the 
next higher evaluation of 30 percent under the provisions of 
Diagnostic Code 8100.  Under the circumstances, favorable 
action in connection with the veteran's claim for an 
increased rating for headaches is not warranted.  

The Board has carefully considered the entire record with 
regard to the veteran's claims for service connection for 
bilateral hearing loss, dizziness and an intestinal 
disability and an increased rating for headaches; however, 
the Board does not find the evidence to be so evenly balanced 
that there is doubt as to any material matter regarding those 
issues.  38 U.S.C.A. § 5107(b).  

In so finding, the Board notes that the veteran through his 
attorney-representative has petitioned for relief requesting 
entitlement to an advisory medical opinion and a thorough and 
contemporaneous examination.  Upon a review of the evidence 
and after considering the appropriate law and regulations and 
decisions of the Court, it is the decision of the undersigned 
that the petition for relief must be denied, with the 
exceptions noted below.  

In relevant part, 38 U.S.C.A. § 7109 provides:  

(a) when, in the judgment of the Board, 
expert medical opinion, in addition to 
that available within the department, is 
warranted by the medical complexity or 
controversy involved in an appeal case, 
the Board may secure an advisory medical 
opinion from one or more independent 
medical experts who are not employees of 
the department.  38 U.S.C.A. § 7109(a) 
(1998) (emphasis added).

Thus, the determination of the need for an advisory medical 
opinion is within the Board's discretion and has been upheld 
by the Court, as has the discretionary determination of the 
need for a thorough and contemporaneous examination.  "If the 
medical evidence of record is insufficient, or, in the 
opinion of the BVA, of doubtful weight or credibility, the 
BVA is always free to supplement the record by seeking an 
advisory medical opinion, ordering a medical examination or 
citing recognized medical treatises in its decisions that 
clearly support its ultimate conclusions."  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

The veteran in this case has been examined several times in 
the recent past, and the examinations have been thorough with 
respect to the claims decided on the merits herein.  In the 
judgment of the undersigned, moreover, the issues are neither 
complex nor controversial such as to warrant additional 
development, except as provided below with respect to the 
claims addressed in the remand portion of this decision.  


ORDER

Service connection for bilateral hearing loss, dizziness, and 
an intestinal disability, either on a direct basis or as 
secondary to the veteran's service-connected low back 
disability, is denied.  

An increased evaluation for headaches is denied.  


REMAND

With regard to the veteran's claims for evaluations in excess 
of those in effect for his low back and neck disabilities, 
the recent VA examinations have disclosed limitation of 
motion of the cervical and lumbar spine, as well as pain on 
motion.  The veteran also reports bilateral upper extremity 
numbness and tingling originating in the cervical spine.  
However, the examiners did not discuss whether pain 
associated with the cervical and lumbar spine disabilities 
limited functional ability or whether the affected joints 
exhibited weakened movement, excess fatigability or 
incoordination.  

The Board also notes that the veteran's original claim for 
service connection for post-traumatic stress disorder was 
received in May 1997 and was eventually granted in a rating 
decision dated in May 1998.  A 30 percent evaluation was 
assigned, effective from the date of receipt of the claim in 
May 1997.  The veteran through his attorney-representative 
disagreed with the evaluation assigned, and a statement of 
the case was issued to the veteran and his attorney-
representative in July 1998.  A supplemental statement of the 
case with respect to this issue was provided to the veteran 
and his attorney-representative in September 1998.  In a 
letter received in September 1998, the attorney-
representative reported that the veteran wished to appeal the 
evaluation provided for his service-connected post-traumatic 
stress disorder.  The attorney-representative stated only 
that the veteran argued that his post-traumatic stress 
disorder was more severe than represented by the 30 percent 
evaluation assigned.  However, no specific argument or 
contentions were rendered to indicate what the underlying 
basis was for the appeal of this issue.  The current 
contentions set forth in the substantive appeal are, in the 
Board's view, inadequate.  See 38 C.F.R. § 20.203 (1998).  
The veteran and his attorney-representative should be given 
an opportunity to elaborate on them.  

In view of the aforementioned matters, the case is REMANDED 
to the regional office for the following action:

1.  The veteran should be afforded 
special orthopedic and neurological 
examinations in order to determine the 
nature and severity of his cervical and 
lumbar spine disabilities.  All indicated 
special studies should be conducted.  The 
examiners should identify the limitation 
of activity imposed by the disabling 
conditions, viewed in relation to the 
medical history, considered from the 
point of view of the veteran's working or 
seeking work, with a full description of 
the effects of disability upon his 
ordinary activity.  An opinion should be 
provided by the orthopedic examiner 
regarding whether pain associated with 
the cervical and lumbar spine 
disabilities significantly limits 
functional ability during flare-ups or 
with extended use.  Voyles v. Brown, 
5 Vet. App. 451, 453 (1993).  It should 
be noted whether the clinical evidence is 
consistent with the severity of the pain 
and other symptoms reported by the 
veteran.  The examiner should also 
indicate whether the affected joints 
exhibit weakened movement, excess 
fatigability or incoordination.  
Lathan v. Brown, 7 Vet. App. 359 (1995); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The claims file should be made available 
to the examiners for review prior to 
conducting the examinations.  

2.  The regional office should contact 
the attorney-representative and request 
that argument be submitted setting forth 
specific contentions as to why the 
veteran believes the 30 percent 
evaluation currently assigned for his 
post-traumatic stress disorder is 
inadequate and should be increased.  Any 
such argument should be associated with 
the claims file.  

3.  After any argument regarding the 
appropriate evaluation for the veteran's 
service-connected post-traumatic stress 
disorder is received, the regional office 
should undertake any further indicated 
development, to the extent feasible, with 
respect to this claim.  

4.  The regional office should then 
review the veteran's claims for 
evaluations in excess of those in effect 
for his cervical and lumbar spine 
disabilities, as well as the claim for an 
evaluation in excess of 30 percent for 
post-traumatic stress disorder.  If the 
determination regarding any of these 
conditions remains adverse to the 
veteran, he and his attorney-
representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.  

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition regarding the remaining issues on appeal pending 
completion of the requested action.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals

 

